FILED IN
       1st COURT OF APPEALS
           HOUSTON, TEXAS
       7/20/2015 1:31:08 PM
       CHRISTOPHER A. PRINE
               Clerk




EXHIBIT A
r"· '"' •. z44z2 tu;;;z;:. * z *'""' .-.-                                                                                '··•:   ,<




i

                                                        THE VENZKE LAW FIRM
                                                           POST OFFICE Box 667485
                                                          HOUSTON, TEXAS 77266
                                                                 (713) 522-1190
                                                            FACSIMILE (713) 559-0333



               John P. Vemke*                                                                Tamera L. \ 1enzke
               jvenzke@comcast.net                                                           tvcnzke@comcast.net

               *Board Certified Civil Trial Law
               Texas Board of Legal Specialization




                           REQUEST FOR SUPPLEMENTAL REPORTER'S RECORD PURSUANT TO
                                RULE 34.6(d) TEXAS RULES OF APPELLATE PROCEDURE

                                                                   July 14, 2015


               By email and facsimile transmission

               Ms. Mindy Hall
               Court Reporter, 268th Judicial District Court
               301 Jackson Street
               Richmond, Texas 77469

                          Re:        Cause No. 13-DCV-211293, Xiangxiang Tang et al vs. Yvonne Tran, el al,
                                     in the 268th District Court of Fort Bend County, Texas

                                     No. 01-15-00163-CV; Xiangxiang Tang v. Klaus Wiegand; In the First Court of
                                     Appeals for the First District, at Houston, Texas

               Dear Ms. Hall:

                      Reference is made to my letter dated July 1, 2015, and John v\/esley Wauson' s letter to you
               dated July 2, 2015, a copy of which is enclosed.

                      To make my position clear, I am not asking that you include in the reporter's record
               Plaintiffs Exhibit 77 as I agree with lvir. vVauson's letter that "[i]t does not appear that Exhibit 77
               was ever admitted or that reference to it by Exhibit Number was made in the Reporter's Record."

                      As reflected in my original July 1, 2015, letter my request regards any testimony, Court
               hearing or exhibit list that reflects Exhibit 77 was neither offered nor admitted into evidence. If
               no such testimony or documents exists, please let me know.


                                                                       1
       I appreciate you for your continued cooperation.

                                                          Sincerely,


                                                                       \?G~
                                                               P. Venzke
Cc:   Mr. John Wesley Wauson
      Clerk, First Court of Appeals




                                               2
                                                  Wauson+Probus
•   JOHi.'l" WESLEY 10\:A.USDN
    j wwauson@w-pla w.e-0m
      BOARD CBRTJFlfID, Clyi!Trl~l Law
      Texa~ Bo:trd of Lceal Sjlecin!iznt!oo
                                                          A Professional Corporation
                                                            ATTORNEYS AT LAW

                                                   ONE SUGAR CREEK CENTER BLVD,, SUJTE 880
                                                          SUGAR LAND, TEXAS 77478
                                                            281-242-0303 -Telephone
                                                            281-242-0306 - Toleccipiet
                                                                                                   MATTHE'\\' :S. PROBUS
                                                                                                   mbprobus@w-plaw.com
                                                                                                     Abo llccn•ed In lhc Commonwenlth
                                                                                                     of Mu~n~hui6tt.\




                             OBJECTION TO APPELLEE'S REQUEST FOR SUPPLElYIENTAL
                                 REPORTER'S RECORD PURSUANT TO RULE 34.6( d),
                                    TEXASRULESOFAPPELLATEPROCEDURE

                                                               July 2, 2015

         Via Fax: (281) 341-8614
         Ms. l'vfindy Hall
         Court Reporter, 268th Judicial District Court
         1422 Eugene Heimann Circle
         Richmond, TX 77469

                      Re:           Cause No. 13-DCV-211293
                                   XJANGXIANG TANG, Individually and as a shareholder on behalf of L.T.L.
                                   Medspa, Inc. v. YVONNE TRAN, KLAUS WIEGAND and L.T.L. MEDSPA, INC.;
                                   In the 268'h Judicial District Court, Fort Bend County, Texas



•                     Re:


         Dear M:s. Hall:
                                   Case No. 01-15-00163-CV; Xiangxiang Tang v. Klaus Wiegand; In the First
                                   District Court of Appeals in Houston, Texas



                  We are in receipt of the letter Request to you from Mr. Venzke, counsel for the Appellee
         in the referenced appeal. We have reviewed the requests we made earlier and the Reporter's Record
         provided to the Court of Appeals. It appears complete based upon our requests.

                The requirements of the Reporter's Record are found at Rule 34.6(a)(l) and (2), Tex. R.
         App. P. Mr. Venzke's request to you seeks documents that are not portions of the standard
         stenographic reporter's record, including exhibits introduced into evidence or electronic record
         with exhibits introduced into evidence. It does not appear that Exhibit 77 was ever admitted or that
         reference to it by Exhibit Number was made in the Reporter's Record. Accordingly, I believe that
         Mr. Venzke's request is inapprop1iate.

                       Thank you for your attention.




•         cc:          John Venzke, Esq. (via fax)
From:               John W. Wauson
To:                 jvenzke@comcast.net; Mindy Hall
Cc:                 Sharon Dianiska
Subject:            RE: Tang v. Tran; No. 13-DCV-211293
Date:               Tuesday, July 14, 2015 10:18:46 AM


All
               I don’t think it was offered either since it is not referenced in the attorney’s fee testimony I
  presented.
 
John Wesley Wauson
WAUSON|PROBUS
One Sugar Creek Center Blvd., Suite 880
Sugar Land, Texas 77478
(281) 242-0303 - Telephone
(281) 242-0306 – Fax
(281) 450-4487 – Cell
jwwauson@w-plaw.com
This email message and any attachments are for the sole use of the intended recipient(s) and contain confidential
 and/or privileged information. Any unauthorized review, use, disclosure or distribution is prohibited. If you are not
 the intended recipient, please contact the sender by reply email and destroy all copies of the original message and
 any attachments
 
From: jvenzke@comcast.net [mailto:jvenzke@comcast.net]
Sent: Tuesday, July 14, 2015 10:14 AM
To: Mindy Hall
Cc: John W. Wauson; Sharon Dianiska
Subject: Re: Tang v. Tran; No. 13-DCV-211293
 



From: jvenzke@comcast.net
To: "Mindy Hall" <Mindy.Hall@fortbendcountytx.gov>
Sent: Monday, July 6, 2015 9:31:20 AM
Subject: Re: Tang v. Tran; No. 13-DCV-211293

Thanks; my mistake about it being offered.

John Venzke


From: "Mindy Hall" <Mindy.Hall@fortbendcountytx.gov>
To: "jvenzke@comcast.net" <jvenzke@comcast.net>
Sent: Monday, July 6, 2015 9:25:59 AM
Subject: RE: Tang v. Tran; No. 13-DCV-211293

Mr. Venzke,
 
I will have to check on this.  I was out of the office last week, Tuesday through Friday. 
 
In my previous e-mail to you, I explained there were no exhibits included in the appellate record
  because none were included in Mr. Wauson’s Designation of Reporter’s Record.  I did inform you
  though that Exhibit 77 was never admitted.  I did not say that it was not offered.  Again, I will have
  to check the record and I will get back to you.
 
Mindy Hall
 
From: jvenzke@comcast.net [mailto:jvenzke@comcast.net]
Sent: Thursday, July 02, 2015 8:02 AM
To: Hall, Mindy
Cc: John W. Wauson; Sharon Dianiska
Subject: Re: Tang v. Tran; No. 13-DCV-211293
 
Mindy
As a follow up to my formal request, enclosed is the Exhibit List filed by Plaintiff's
  which reflect Exhibit 77 was "Wauson Probus Attorney's Fee Statements
  (redacted)." What I am looking for is this form, or whatever you used to keep track
  of the trial exhibits, which indicates Offered and Admitted as it relates to Exhibit 77.

Thanks.

John Venzke


From: jvenzke@comcast.net
To: "Mindy Hall" <Mindy.Hall@fortbendcountytx.gov>
Cc: "John W. Wauson" <jwwauson@w-plaw.com>, "Sharon Dianiska"
<sdianiska@w-plaw.com>
Sent: Wednesday, July 1, 2015 10:50:18 AM
Subject: Re: Tang v. Tran; No. 13-DCV-211293

 Request for Supplemental Reporter's Record Pursuant to Rule 34.6(d) Texas
Rules of Appellate Procedure


From: "Mindy Hall" <Mindy.Hall@fortbendcountytx.gov>
To: "jvenzke@comcast.net" <jvenzke@comcast.net>
Sent: Tuesday, June 30, 2015 9:58:06 AM
Subject: RE: Tang v. Tran; No. 13-DCV-211293

Mr. Venzke,
 
There were no exhibits that went up with the appeal because they were not included in Mr.
  Wauson’s Designation of Reporter’s Record for the appeal.  I also note that Exhibit 77 was not
  admitted at the trial.
 
Mindy
 
From: jvenzke@comcast.net [mailto:jvenzke@comcast.net]
Sent: Monday, June 29, 2015 1:12 PM
To: Hall, Mindy
Subject: Re: Tang v. Tran; No. 13-DCV-211293
 
Mindy

I noticed that Exhibit 77 (copies of Wauson's attorneys' fees) was not in the the
 testimony you prepared and filed. I looked at the District Court's website and they
 are not listed in that record. Do you have this Exhibit as part of the testimony ? If
 so, and I want to add for the appeal, what do you need from me to do so ? I know I
 need to file Motion with Court of Appeals, but what do you need from me to include it
 ?

Thanks.

John P. Venzke
The Venzke Law Firm.
713-522-1190
713-816-6908 cell
jvenzke@comcast.net


From: jvenzke@comcast.net
To: "Mindy Hall" <Mindy.Hall@fortbendcountytx.gov>
Sent: Tuesday, June 2, 2015 10:35:21 AM
Subject: Re: Tang v. Tran; No. 13-DCV-211293

No problem; do it all the time. Did not want you to miss a deadline.


From: "Mindy Hall" <Mindy.Hall@fortbendcountytx.gov>
To: "jvenzke@comcast.net" <jvenzke@comcast.net>
Sent: Tuesday, June 2, 2015 10:15:13 AM
Subject: RE: Tang v. Tran; No. 13-DCV-211293

Yes.  Sorry about that.
 
From: jvenzke@comcast.net [mailto:jvenzke@comcast.net]
Sent: Tuesday, June 02, 2015 10:13 AM
To: Hall, Mindy
Subject: Re: Tang v. Tran; No. 13-DCV-211293
 
Do you mean        6      24 ?


From: "Mindy Hall" <Mindy.Hall@fortbendcountytx.gov>
To: "jvenzke@comcast.net" <jvenzke@comcast.net>
Sent: Tuesday, June 2, 2015 9:31:23 AM
Subject: RE: Tang v. Tran; No. 13-DCV-211293

No, I filed an extension.  My record is due 5/24. 
 
 
Thanks!
 
From: jvenzke@comcast.net [mailto:jvenzke@comcast.net]
Sent: Tuesday, June 02, 2015 9:27 AM
To: Hall, Mindy
Subject: Re: Tang v. Tran; No. 13-DCV-211293
 
Mindy

I noticed the Court of Appeals says it recievd the reporter's record. But all they have
 are two hearings typed up by Stephanie Webb. Have you filed the other part of the
 record ?

Thanks.

John Venzke


From: "Mindy Hall" <Mindy.Hall@fortbendcountytx.gov>
To: "jvenzke@comcast.net" <jvenzke@comcast.net>
Sent: Thursday, March 19, 2015 1:47:27 PM
Subject: RE: Tang v. Tran; No. 13-DCV-211293

No problem.  Thanks for letting me know.  Have a nice afternoon.
 
Mindy
 
 
From: jvenzke@comcast.net [mailto:jvenzke@comcast.net]
Sent: Thursday, March 19, 2015 1:46 PM
To: Hall, Mindy
Subject: Re: Tang v. Tran; No. 13-DCV-211293
 
Mindy

After all your work my clients decided not to have any thing added to the record.
They re broke.

Thanks again.

John Venzke
From: "Mindy Hall" <Mindy.Hall@fortbendcountytx.gov>
To: "jvenzke@comcast.net" <jvenzke@comcast.net>
Sent: Tuesday, March 17, 2015 5:04:50 PM
Subject: RE: Tang v. Tran; No. 13-DCV-211293

The cost for the appellate record you requested which includes the testimony of Andy Tang and
  Yvonne Tran is $3,000. 
 
The cost for the two bills of exceptions, if you choose to include them, is $344.
 
Please let me know how you wish to proceed.
 
Thanks,
 
Mindy Hall
 
From: jvenzke@comcast.net [mailto:jvenzke@comcast.net]
Sent: Tuesday, March 17, 2015 4:07 PM
To: Hall, Mindy
Subject: Re: Tang v. Tran; No. 13-DCV-211293
 
Good point; if we do it, and I do not think client's can pay so probably moot, but it
  would include our two bill of exceptions and, with Tang and Tran, that is it.

Thanks.


From: "Mindy Hall" <Mindy.Hall@fortbendcountytx.gov>
To: "jvenzke@comcast.net" <jvenzke@comcast.net>
Sent: Tuesday, March 17, 2015 2:08:16 PM
Subject: RE: Tang v. Tran; No. 13-DCV-211293

Wes has ordered the testimony of Klaus Weigand and his own testimony on attorney’s fees, pretrial
  motions, bench conferences, charge conference, and the hearings from 10/31/14 and 11/14/14. 
  I’m just confirming that you don’t need Voir Dire, anything concerning Defendant’s two bills of
  exceptions, opening statements, closing arguments, any of the jury questions, the reading of the
  verdict, et cetera. 
 
From: jvenzke@comcast.net [mailto:jvenzke@comcast.net]
Sent: Tuesday, March 17, 2015 1:06 PM
To: Hall, Mindy
Subject: Re: Tang v. Tran; No. 13-DCV-211293
 
Hasn't Wes ordered the rest ?


From: "Mindy Hall" <Mindy.Hall@fortbendcountytx.gov>
To: "jvenzke@comcast.net" <jvenzke@comcast.net>
Sent: Tuesday, March 17, 2015 12:54:28 PM
Subject: RE: Tang v. Tran; No. 13-DCV-211293

I want to clarify that you’re only asking me for the cost for the testimony of Ms. Tran and Mrs. Tang?
 
From: jvenzke@comcast.net [mailto:jvenzke@comcast.net]
Sent: Friday, March 13, 2015 8:37 AM
To: Hall, Mindy
Subject: Re: Tang v. Tran; No. 13-DCV-211293
 
Any luck on a figure ?

Thanks.

John Venzke


From: "Mindy Hall" <Mindy.Hall@fortbendcountytx.gov>
To: "jvenzke@comcast.net" <jvenzke@comcast.net>
Sent: Wednesday, March 11, 2015 5:21:55 PM
Subject: RE: Tang v. Tran; No. 13-DCV-211293

Mr. Venzke,
 
I will work on a cost and let you know.
 
Thanks,
 
Mindy Hall
 
From: jvenzke@comcast.net [mailto:jvenzke@comcast.net]
Sent: Wednesday, March 11, 2015 9:34 AM
To: Hall, Mindy
Subject: Tang v. Tran; No. 13-DCV-211293
 
Mindy

As you may recall, I represeted Yvonne Tran and Klaus Wiegland in this case.

I see that Wes Wauson has requested a partial statement of facts. Can you give me
 an estimate of how much the remainder would cost ? That would be the testimony of
 Mrs. Tang and Ms. Tran.

Thanks.

John Venzke